DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 08/10/2022 has been entered. Claims 1, 9, 10, 18-20 have been amended. Claims 2-8, and 11-17 have been cancelled. Claim 21 has been added. Claims 1, 9, 10, and 18-21 remain pending in the application. Examiner appreciates the thorough explanation of the invention and amendments provided in the applicant’s response. Applicant’s amendments to the claims have overcome each and every objection and rejection set forth in the Non-Final Office Action mailed on 05/10/2022. However, upon updated search with respect to the amended claims, Examiner found new grounds for rejection as necessitated by the amendments. More, amended claims 9 and 18 necessitated a new grounds of objection as described below.

Claim Objections
Claims 9 and 18 are objected to because of the following informalities: 
Claim 9 should begin, “The APU system of claim 1”, as claim 8 has been cancelled.
Claim 18 should begin, “The aircraft of claim 10”, as claim 17 has been cancelled. 
  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 9-10, and 18-19 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as anticipated by LaCaux et al. (US 20190393809 A1).
Regarding claim 1, LaCaux teaches an auxiliary power unit (APU) system for an aircraft, comprising: a fuel consuming system configured to generate and output electrical energy for use by one or more aircraft system (Figure 5), the fuel consuming system including a fuel consuming APU (¶ [0030]); and an APU generator operatively connected to the fuel consuming APU (Figure 5) and configured to convert APU motion into APU generator alternating current (AC) (Figure 5. ¶ [0050])); a battery system configured to output stored electrical energy for use by the one or more aircraft systems (¶ [0016]), the battery system including: a battery configured to output battery direct current (DC) (¶ [0048]); and a battery controller configured to control discharging and/or charging of the battery (¶ [0048 and 0072] teach that the converters may charge or draw energy from the battery, and that the converters comprise a close control to control all of the electronic switches used by the converter); a high voltage AC line operatively connected to the generator (Figure 5); at least one of: an AC-DC converter disposed between the high voltage AC line and the battery system (Figure 5. ¶ [0046-0048] teaches the use of both a rectifier (known in the art for AC-DC conversion), and an inverter (known in the art for DC-AC conversion) in addition to a DC-DC converter) and configured to convert the battery DC to battery energy AC to output the battery energy AC to the high voltage AC line (¶ [0033]  and Figure 2 teaches an inverter/rectifier unit that is bidirectional and may be used to connect a battery or load which is capable of generating electrical energy. Further, Figure 5 comprises a battery system in communication with an HVDC line, that is connected to an HVAC line via an inverter, as such the system may be considered so configurable), wherein the AC-DC converter is configured to convert APU generator AC to generator DC current for charging the battery (Figure 5, a path may be traced from the APU to the APU generator, 74, to the HVAC bus to the rectifier, 34L, to the HVDC bus, to a DC/DC converter to an LVDC bus, to the battery, 70L. As such, it may be considered so configurable); a DC-AC converter operatively connected to the AC-DC converter (Figure 5. ¶ [0046-0048] teaches the use of both a rectifier (known in the art for AC-DC conversion), and an inverter (known in the art for DC-AC conversion) in addition to a DC-DC converter) and configured to convert generator DC from the AC-DC converter and/or battery DC from the battery system into compressor AC configured to operate a cabin air compressor (depicted in Figures 5 and 7a); and/or an AC-AC converter disposed on the high voltage AC line and configured to receive APU generator AC or battery energy AC to condition the APU generator AC or battery energy AC to be used by an engine starter or to be used by an aircraft electrical bus (Figure 5. ¶ [0072-0076] teaches the use of Pulse Width Modulators (PWM) operably used with the rectifiers and inverters found in converters 62 discussed in ¶ [0046-0048] to receive and use generator AC, supply the HVAC bus, and/or start an engine. PWM is well known in the art as a method in which AC-AC converters operate, so long as they are operably used with a rectifier, inverter, and common energy storage element as is depicted in Figure 5); and a control module configured to control the APU system to operate in one or more modes (¶ [0077]), independently or in any combination, the one or more modes comprising at least one of: a battery driven engine start mode where the battery provides electrical energy to the engine starter through the AC-DC converter, the high voltage line, and the AC-AC converter (¶ [0016-0019], Figure 5); a battery driven auxiliary electrical power mode wherein the battery provides electrical energy to the aircraft electrical bus through the AC-DC converter, the high voltage line, and the AC-AC converter (Figure 5); or a battery driven cabin air mode where the battery provides electrical energy to the cabin air compressor through the DC-AC converter (When viewing figure 5, a path may be traced from the battery, 70L, to the LVDC bus, to a DC/DC converter, to the HVDC bus, to an inverter, 64L, out to the ECS, as such the system may be considered so configurable).
Regarding claim 9, LaCaux teaches the invention discussed in claim 1, wherein the one or more modes further include at least one of: an APU generator driven cabin air mode where the APU generator provides electrical energy to the cabin air compressor through the AC-DC converter and then the DC-AC converter (Figure 5, a path may be traced from the APU, to the APU generator, 74, to the HVAC bus, through the rectifier, 34L, through an inverter, and then out to the ECS system); an APU generator driven auxiliary electrical power mode where the APU generator provides electrical energy to the aircraft electrical bus through the AC-AC converter (Figure 5, a path may be traced from the APU, to the APU generator, 74, to a junction point below the converters 62, up into converters 62. As noted in the response to claim 1, ¶ [0072-0076] teaches the use of Pulse Width Modulators (PWM) operably used with the rectifiers and inverters found in converters 62 discussed in ¶ [0046-0048] to receive and use generator AC, supply the HVAC bus, and/or start an engine. PWM is well known in the art as a method in which AC-AC converters operate, so long as they are operably used with a rectifier, inverter, and common energy storage element as is depicted in Figure 5); an APU generator driven engine start mode where the APU generator provides electrical energy to the engine starter through the AC-AC converter (as previously noted, a path may be traced  from the APU generator through the AC-AC conversion system. The engine starter, 24L,  is also operably connected to this same pathway an may be considered so configurable. Abstract also teaches that the converters may supply the first electric machine that start up the main engine.); an APU generator driven battery charging mode where the APU generator provides electrical energy to the battery through the AC-DC converter and the battery controller to charge the battery (Figure 5, a path may be traced from the APU to the APU generator, 74, through the HVAC bus, into the converter 62, and out into the LVDC bus, ending at the battery 70L. Regarding battery control, ¶ [0048 and 0072] teach that the converters may charge or draw energy from the battery, and that the converters comprise a close control to control all of the electronic switches used by the converter); and/or an aircraft electrical bus driven battery charging mode where the aircraft electrical bus provides electrical energy to the battery through the AC-AC converter, the AC-DC converter, and the battery controller to charge the battery (the citations in this response and the response to claim 1 teach AC-AC conversion capability, AC-DC conversion capability, and the ability of the aircraft to charge or draw battery energy via the converter systems and close control logic).
Regarding claim 10, LaCaux teaches an aircraft (abstract) comprising: an auxiliary power unit (APU) system for an aircraft, comprising: a fuel consuming system configured to generate and output electrical energy for use by one or more aircraft system, the fuel consuming system including: a fuel consuming APU (¶ [0030]); and an APU generator operatively connected to the fuel consuming APU (Figure 5) and configured to convert APU motion into APU generator alternating current (AC) (Figure 5. ¶ [0050]); a battery system configured to output stored electrical energy for use by the one or more aircraft systems (¶ [0016]), the battery system including: a battery configured to output battery direct current (DC) (¶ [0048]); and a battery controller configured to control discharging and/or charging of the battery (¶ [0048 and 0072] teach that the converters may charge or draw energy from the battery, and that the converters comprise a close control to control all of the electronic switches used by the converter); a high voltage AC line operatively connected to the generator (Figure 5); at least one of  an AC-DC converter disposed between the high voltage AC line and the battery system (Figure 5. ¶ [0046-0048] teaches the use of both a rectifier (known in the art for AC-DC conversion), and an inverter (known in the art for DC-AC conversion) in addition to a DC-DC converter) and configured to convert the battery DC to battery energy AC to output the battery energy AC to the high voltage AC line (¶ [0033]  and Figure 2 teaches an inverter/rectifier unit that is bidirectional and may be used to connect a battery or load which is capable of generating electrical energy. Further, Figure 5 comprises a battery system in communication with an HVDC line, that is connected to an HVAC line via an inverter, as such the system may be considered so configurable), wherein the AC-DC converter is configured to convert APU generator AC to generator DC current for charging the battery (Figure 5, a path may be traced from the APU to the APU generator, 74, to the HVAC bus to the rectifier, 34L, to the HVDC bus, to a DC/DC converter to an LVDC bus, to the battery, 70L. As such, it may be considered so configurable); a DC-AC converter operatively connected to the AC-DC converter (Figure 5. ¶ [0046-0048] teaches the use of both a rectifier (known in the art for AC-DC conversion), and an inverter (known in the art for DC-AC conversion) in addition to a DC-DC converter)and configured to convert generator DC from the AC-DC converter and/or battery DC from the battery system into compressor AC configured to operate a cabin air compressor (depicted in Figures 5 and 7a); and/or an AC-AC converter disposed on the high voltage AC line and configured to receive APU generator AC or battery energy AC to condition the APU generator AC or battery energy AC to be used by an engine starter or to be used by an aircraft electrical bus (Figure 5. ¶ [0072-0076] teaches the use of Pulse Width Modulators (PWM) operably used with the rectifiers and inverters found in converters 62 discussed in ¶ [0046-0048] to receive and use generator AC, supply the HVAC bus, and/or start an engine. PWM is well known in the art as a the method in which AC-AC converters operate, so long as they are operably used with a rectifier, inverter, and common energy storage element as is depicted in Figure 5); and a control module configured to control the APU system to operate in one or more modes (¶ [0077]), independently or in any combination, the one or more modes comprising at least one of: a battery driven engine start mode where the battery provides electrical energy to the engine starter through the AC-DC converter, the high voltage line, and the AC-AC converter (¶ [0016-0019], Figure 5); a battery driven auxiliary electrical power mode wherein the battery provides electrical energy to the aircraft electrical bus through the AC-DC converter, the high voltage line, and the AC-AC converter (depicted in Figure 5); or a battery driven cabin air mode where the battery provides electrical energy to the cabin air compressor through the DC-AC converter (When viewing figure 5, a path may be traced from the battery, 70L, to the LVDC bus, to a DC/DC converter, to the HVDC bus, to an inverter, 64L, out to the ECS, as such the system may be considered so configurable).
Regarding claim 18, LaCaux teaches the invention discussed in claim 10, wherein the one or more modes further includes at least one of:  an APU generator driven cabin air mode where the APU generator provides electrical energy to the cabin air compressor through the AC-DC converter and then the DC-AC converter (Figure 5, a path may be traced from the APU, to the APU generator, 74, to the HVAC bus, through the rectifier, 34L, through an inverter, and then out to the ECS system); an APU generator driven auxiliary electrical power mode where the APU generator provides electrical energy to the aircraft electrical bus through the AC-AC converter (Figure 5, a path may be traced from the APU, to the APU generator, 74, to a junction point below the converters 62, up into converters 62. As noted in the response to claim 1, ¶ [0072-0076] teaches the use of Pulse Width Modulators (PWM) operably used with the rectifiers and inverters found in converters 62 discussed in ¶ [0046-0048] to receive and use generator AC, supply the HVAC bus, and/or start an engine. PWM is well known in the art as a method in which AC-AC converters operate, so long as they are operably used with a rectifier, inverter, and common energy storage element as is depicted in Figure 5); an APU generator driven engine start mode where the APU generator provides electrical energy to the engine starter through the AC-AC converter (as previously noted, a path may be traced  from the APU generator through the AC-AC conversion system. The engine starter, 24L,  is also operably connected to this same pathway an may be considered so configurable. Abstract also teaches that the converters may supply the first electric machine that start up the main engine); an APU generator driven battery charging mode where the APU generator provides electrical energy to the battery through the AC-DC converter and the battery controller to charge the battery (Figure 5, a path may be traced from the APU to the APU generator, 74, through the HVAC bus, into the converter 62, and out into the LVDC bus, ending at the battery 70L. Regarding battery control, ¶ [0048 and 0072] teach that the converters may charge or draw energy from the battery, and that the converters comprise a close control to control all of the electronic switches used by the converter); and/or an aircraft electrical bus driven battery charging mode where the aircraft electrical bus provides electrical energy to the battery through the AC-AC converter, the AC-DC converter, and the battery controller to charge the battery (the citations in this response and the response to claim 1 teach AC-AC conversion capability, AC-DC conversion capability, and the ability of the aircraft to charge or draw battery energy via the converter systems and close control logic).
Regarding claim 19, LaCaux teaches the invention discussed in claim 18, wherein the control module is configured to operate the system in the APU generator driven cabin air mode, the APU generator driven auxiliary electrical power mode, the APU generator driven engine start mode, and/or the APU generator driven battery charging mode for no more than 15 minutes consecutively, and to use the battery driven engine start mode, and/or the battery driven cabin air mode in such a manner that more than 15 minutes of usage of the APU is prevented to reduce APU noise pollution (LaCaux schematically teaches the physical limitations claimed as noted in the responses to claims 9 and 18. As such, the invention can be considered configurable to operate for a pre-determined period of time inasmuch as applicant has claimed).


Claim(s) 20 and 21 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Zielenski et al. (US 20060168968 A1).
Regarding claim 20, Zielenski teaches a method, comprising: switching between a fuel consuming APU system and a battery system to provide electrical energy to one or more aircraft systems such that the fuel consuming APU system is limited to operating only for a predetermined period of time consecutively (Figure 2 depicts an electrical system comprising an APU, 112, and an APU generator 218, in operable connection with a battery system, 213, and comprising a series of switches), wherein when the fuel consuming APU system is not providing electrical energy to the one or more aircraft systems, the battery system is providing electrical energy to the one or more aircraft systems (¶ [0026]), wherein providing electrical energy to the one or more aircraft systems includes providing electrical energy to at least one of an engine starter or a cabin air compressor (as taught in ¶ [0016-0018]).
Regarding claim 21, Zielenski teaches the invention discussed in claim 20, wherein providing electrical energy to the one or more aircraft systems includes providing electrical energy to an aircraft electrical bus (Figure 2 depicts a plurality of AC and DC buses).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Zielenski in view of Scheel (US 20160229513 A1) also appears to render applicant’s independent claims obvious as Zielenski provides the electrical framework found in the independent apparatus claims but fails to teach that the APU is a fuel-consuming APU, and Scheel teaches a fuel-consuming APU located in the tail cone of an aircraft. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN MICHAEL HESTON whose telephone number is (571)272-3099. The examiner can normally be reached M-Th 0600-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN MICHAEL HESTON/Examiner, Art Unit 3644                                                                                                                                                                                                        
/Nicholas McFall/Primary Examiner, Art Unit 3644